Citation Nr: 9925865	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-15 841	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond August 6, 1998.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to June 1976, 
and from January 1981 to September 1992.  His appeal ensues 
from an April 1998 determination of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).


FINDINGS OF FACT

1.  The veteran's initial delimiting date for Chapter 30 
educational assistance benefits was September 2, 2002.

2.  The RO adjusted the veteran's initial delimiting date to 
August 6, 1998, by subtracting the number of days the veteran 
was not on active duty between January 1, 1977 and January 
28, 1981.


CONCLUSION OF LAW

The veteran has no legal entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond August 6, 1998.  38 U.S.C.A. 
§ 3031 (West 1991 & Supp. 1999); 38 C.F.R. § 21.7050(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June 1972 to June 1976, 
and from January 1981 to September 1992.  His first period of 
active service rendered him eligible for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code.  His second period of active service rendered him 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code, pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B)(1) (West 1991 & Supp. 1999).  

In April 1998, the veteran filed a VA Form 22-1990 
(Application for Education Benefits), in which he requested 
Chapter 30 benefits.  He also filed a VA Form 22-1999 
(Enrollment Certification), which showed that he was enrolled 
in a Harley Davidson Technical Engineering Program at Clinton 
Technical Institute from June 1, 1998 to May 28, 1999.  An 
Education Award reflects that, based on this information, the 
RO awarded the veteran Chapter 30 benefits at the full-time 
rate from June 1, 1998 to August 6, 1998.  In April 1998, the 
RO wrote the veteran a letter informing him that he was not 
entitled to Chapter 30 benefits beyond August 6, 1998, 
because his break in service required that his delimiting 
date for benefits be adjusted to August 6, 1998. 

The veteran was discharged from his second period of active 
service on September 1, 1992.  Statutory law provides a ten-
year period of eligibility during which an individual may use 
his entitlement to educational assistance benefits.  This 
period begins on the date of the veteran's last discharge 
from active duty.  38 U.S.C.A. 
§ 3031(a).  For individuals whose eligibility is based on 38 
U.S.C.A. 
§ 3011(a)(1)(B)(i), however, the ten-year period of 
eligibility must be reduced by the amount of time equal to 
the time that the veteran was not serving on active duty 
during the period beginning January 1, 1977 and ending June 
30, 1985.  38 U.S.C.A. § 3031(d)(1); 38 C.F.R. § 21.7050(b) 
(1998).  In this case, the veteran was not on active duty 
from January 1, 1977 to January 27, 1981, or for a total of 4 
years and 27 days, or 1487 (365 x 4 + 27) days during the 
period in question.  
Subtracting 1487 days from the veteran's initial delimiting 
date of September 2, 2002 results in an adjusted delimiting 
date of August 6, 1998.  (The Board of Veterans' Appeals 
(Board) notes that although the RO calculated the number of 
days which the veteran was not on active duty as 1488, it 
subtracted only 1487 from the initial delimiting date thereby 
yielding the same end result.) 

Based on the evidence of record, the RO properly adjusted the 
veteran's delimiting date for Chapter 30 educational 
assistance benefits.  While the veteran's initial delimiting 
date for use of his educational assistance benefits was 
September 2, 2002, a date ten years following his last 
discharge from active duty, the law requires that the date be 
adjusted by subtracting a portion of the number of days the 
veteran was not on active duty between his two periods of 
service.  

The Board acknowledges the veteran's argument that his 
delimiting date should be September 2002 because prior to his 
discharge in 1992, and in a letter received after his 
discharge, he was informed to that effect.  However, assuming 
the VA is obligated to correctly inform the veteran about 
basic eligibility or ineligibility for Chapter 30 educational 
assistance benefits, the remedy for breach of such an 
obligation cannot involve payment of benefits where statutory 
requirements for such benefits are not met.  Harvey v. Brown, 
6 Vet.App. 416, 424 (1994); see also Shields v. Brown, 8 
Vet.App. 346, 351 (1995) (holding that inaccurate advice does 
not create any legal right to benefits where such benefits 
are otherwise precluded.); McTighe v. Brown, 7 Vet.App. 29, 
30 (1994) (holding that erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).

The Board also acknowledges the veteran's contention that he 
has Reserve time that should be counted in determining his  
proper delimiting date.  According to his DD Forms 214 
(Certificate of Release or Discharge From Active Duty), he 
had 2 years, 1 month and 6 days of inactive service between 
his two periods of active service.  Although 38 U.S.C.A. 
§ 3031(d)(2) provides an exception for reducing a delimiting 
date, the exception is inapplicable in this case.  This 
provision requires that the veteran fulfill the requirements 
of 38 U.S.C.A. § 3452(a)(1)(B), which include enlistment in a 
Reserve component prior to January 1, 1977, and as a result 
of such enlistment, service on active duty for more than 180 
days.  Inasmuch as the veteran's interim service, whether 
Reserve or otherwise, constituted inactive, not active duty, 
he does not meet the requirements of 38 U.S.C.A. 
§ 3452(a)(1)(B), and is therefore not entitled to the 
exception noted above.  

The legal criteria governing the payment of Chapter 30 
educational assistance benefits are clear and specific, and 
they bind the Board.  As the law in this case is dispositive, 
the veteran's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond August 6, 1998, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

